DETAILED ACTION
The present application is a Continuation-In-Part (CIP) or U.S. Application No. 16/268,088; the present application is related to International Application No. PCT/US21/27165.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on January 20, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the lost circulation shape has an average lost circulation shape density” in line 3.  The term “average” in claim 7 is a relative term which renders the claim indefinite. The term “average” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a filling hole” in line 1.  However, it is unclear what constitutes a “filling hole” and how it is distinct from “perforations that extend through the outer skin” as recited in Claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (US 2008/0147367) in view of Whitfill et al. (US 2016/0333247).
Claim 1. A method for sealing a lost circulation zone associated with a subterranean well, the method including: 
determining geophysical data of the lost circulation zone; 
providing an available range of lost circulation shape data; 
providing an available range of lost circulation material data, where the geophysical data, the available range of lost circulation shape data, and the available range of lost circulation material data are part of a fixed data set; 
determining an initial lost circulation mix from the fixed data set; 
determining an initial drill string downhole flow rate and an initial annulus uphole flow rate and calculating an initial loss volume; 
delivering the initial lost circulation mix into the subterranean well; and 
determining a revised drill string downhole flow rate and a revised annulus uphole flow rate and calculating a revised loss volume.  
Massingill discloses a system and method to model and analyze fluids to prevent lost circulation (Abstract; [0077] – [0078]), wherein the method comprises: identifying wellbore characteristics and what type of thief zone are present; drilling; detecting a lost circulation zone; adding lost circulation product slurry(s) to the wellbore fluids if lost circulation is detected; performing tests of the lost circulation product slurry(s) and wellbore fluids mixture; sampling the mixture of wellbore fluids comprising the lost circulation product slurry(s); optimizing the mixture by adding more lost circulation material and/or adjusting the flow rate of the mixture (Fig. 8; [0068]).  
Massingill discloses that the initial chemical recipe may be selected for the particular well from drill logs and wellbore data, then the recipe is optimized based on downhole samples to obtain an acceptable yield of lost product material ([0056] – [0059]) such that the modeling system can be designed to accurately provide real-time correction of a mixing recipe to optimize downhole conditions ([0078]), but Massingill does not disclose providing an available range of lost circulation shape data as part of the fixed data set (emphasis added).  However, Whitfill teaches compositions for lost circulation materials (LCM) and methods for using the LCM in drilling and/or completing wellbore that help solve lost circulation problems in a wide range of fracture sizes (Abstract; [0009] – [0010]), wherein the LCM comprises multi-modal particle size distribution ([0010]; [0013]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the model in Massingill with multi-modal LCM, as taught by Whitfill, in order to provide a logistical advantage of one product 
Claim 2. Massingill in view of Whitfill The method of claim 1.  Massingill further discloses further including determining an initial lost circulation mix delivery sequence from the fixed data set, and where delivering the initial lost circulation mix into the subterranean well includes delivering the initial lost circulation mix in the initial lost circulation mix delivery sequence (Fig. 8; [0068]; [0077] – [0078]).  
Claim 3. Massingill in view of Whitfill teach The method of claim 1.  Massingill further discloses further including determining a revised lost circulation mix from the revised loss volume and delivering the revised lost circulation mix into the subterranean well (Fig. 8 (840, 850, 860); [0068]; [0078]).  
Claim 4. Massingill in view of Whitfill teach The method of claim 3.  Massingill further discloses further including determining a revised lost circulation mix delivery sequence from the revised loss volume, and where delivering the revised lost circulation mix into the subterranean well includes delivering the revised lost circulation mix in the revised lost circulation mix delivery sequence (Fig. 8 (870); [0068]).  
Claim 5. Massingill in view of Whitfill teach The method of claim 1.  Massingill further discloses where the geophysical data includes a cavity surface area (Fig. 8 (810); [0068]; [0081]).  
Claim 10. Massingill in view of Whitfill teach The method of claim 1.  Whitfill further teaches where an annular space is defined between an outer diameter surface of a drill string and an inner diameter surface of a wellbore of the subterranean well, and where delivering the initial lost circulation mix into the subterranean well includes circulating the initial lost circulation mix through the drill string within a drilling fluid traveling downhole within the drill string, through a circulating port, and into the annular space ([0030]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Massingill et al. (US 2008/0147367) in view of Whitfill et al. (US 2016/0333247), further in view of Snoswell et al. (US 2016/0237767).
Claim 6. Massingill in view of Whitfill teach The method of claim 1.  Massingill discloses that the initial chemical recipe may be selected for the particular well from drill logs and wellbore data, then the recipe is optimized based on downhole samples to obtain an acceptable yield of lost product material ([0056] – [0059]) such that the modeling system can be designed to accurately provide real-time correction of a mixing recipe to optimize downhole conditions ([0078]), but Massingill does not disclose where providing the available range of lost circulation shape data includes providing the available range of lost circulation shape data for a lost circulation shape that is a hollow body having an outer skin and an open interior chamber, where the outer skin includes a plurality of perforations that extend through the outer skin, providing fluid communication between an exterior of the lost circulation shape and the open interior chamber, the plurality of perforations sized to prohibit a passage of lost circulation material between the exterior of the lost circulation shape and the open interior chamber.  However, Snoswell teaches a drilling fluid containing suspended solids as lost circulation materials to be used in a borehole to block loss of fluid into fractures in the formation around the borehole (Abstract; [0019]; [0028]), wherein the lost circulation materials may comprise various shapes (Figs. 2-7a) such as a cage structure with perforations to a hollow interior chamber (Fig. 6; [0038]; [0050]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the lost product material(s) in Massingill with the structure, as taught by Snoswell, in order to provide a support against which smaller solids could accumulate, to plug the fracture or bridge the opening to seal the fracture ([0004]; [0050]).
Claim 7. Massingill in view of Whitfill teach The method of claim 1.  Massingill does not disclose where delivering the initial lost circulation mix into the subterranean well includes filling an open interior chamber of a lost circulation shape with a wetting fluid and the lost circulation shape has an average lost circulation shape density, and #8182130.1where a difference between the average lost circulation shape density and a drilling fluid density is 20% or less of the drilling fluid density (See rejection under 35 U.S.C. § 112(b)).  However, it is unclear what initial density and comparative / optimized density are required to meet the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Massingill discloses optimizing the density of the slurry ([0050] – [0054]).  Moreover, Snoswell teaches that the drilling fluid may be water-or oil-based and may include weighting agents, surfactants, polymeric thickeners and other materials ([0027]), which are known in the art to alter density of fluid(s), and wherein the lost circulation materials may comprise various shapes (Figs. 2-7a) such as a cage structure with perforations to a hollow interior chamber (Fig. 6; [0038]; [0050]).  Snoswell further teaches that the lost circulation object may comprise materials that are less dense than the borehole fluid ([0030]).
Claim 8. Massingill in view of Whitfill, further in view of Snoswell teach The method of claim 7.  Snoswell further teaches where the lost circulation shape includes a filling hole extending through an outer skin and having a diameter in a range of 2.5 mm to 5 mm, and where filling the open interior chamber of the lost circulation shape includes delivering the wetting fluid into the open interior chamber through the filling hole ([0019]; [0050]).
Claim 9. Massingill in view of Whitfill teach The method of claim 1.  Snoswell teaches where a lost circulation shape is sized to be introduced into cavities of the lost circulation zone, forming a wedged lost circulation shape and the method further includes trapping lost circulation material with the wedged lost circulation shape to seal the lost circulation zone ([0050]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alberty (WO 2010/117549).
Alberty discloses methods and apparatus that combine: (a) a measurement of the physical velocity of material within the annulus of a well adjacent a drill pipe with (b) a measurement of the area of the flow as determined from a measurement of distance to determine the actual material volumetric flow rate (Abstract; [0013]; [0018]).  Alberty discloses that the changes in volumetric flow rate at one or more points along the well can be used to provide true flow rate at each annular segment which may then be used to reliably find a point of lost circulation, a well fluid influx, or other well dysfunction ([0012]; [0014]; [0017]), which then allows for correct diagnosis of the root cause, selection of the appropriate treatment and placement of that treatment where the problem has developed in the well (Fig. 2; [0037]; [0059]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674